IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2760 Disciplinary Docket No. 3
                                           :
                    Petitioner             :   File No. C-4-19-503
                                           :
                                           :   Attorney Registration No. 1207
             v.                            :
                                           :   (Allegheny County)
                                           :
 GORDON D. FISHER,                         :
                                           :
                    Respondent             :

                                       ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2020, upon consideration of the

Recommendation of the Disciplinary Board Member dated December 2, 2020,

Respondent’s Petition to Dissolve Order of Temporary Suspension is denied without

prejudice.

      Justice Wecht did not participate in this matter.